DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 03/07/2022. Claims 1-3, 5, 7, 10 and 17 have been amended. Claims 1-19 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Melgar et al. (US 20190064812 A1, hereinafter “Melgar”) in view of Wilson et al. (US 5651749 A, hereinafter “Wilson”) and further in view of Wheals (US 20040249533 A1, hereinafter “Wheals”).
Regarding claims 1, 7, 10 and 17, Melgar (Figs. 3-4) discloses an adaptive drive-mode system for a vehicle, comprising: a drive mode actuator to select a drive mode (illustrated in FIG. 3, many other methods of implementing the example drive mode selection system 200 may alternatively be used; Melgar at [0041]); 
a sensor to detect vehicle settings (the drive mode determiner 218 selects a drive mode change (block 308); Melgar at [0005])); 
a processor coupled to receive data from the sensor and the drive mode actuator (a processor to send the drive mode change to a first vehicle operation module, the first vehicle operation module to operate at least one other vehicle operation module to adjust vehicle operation based on the drive mode change; Melgar at [0005]); and
 a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (see Fig 4 of Melgar at [0041]).
Melgar does not explicitly teach the operations comprising: using data from the sensor to determine whether the vehicle is in a low- range mode of operation; and modifying the selected a drive mode selected by the drive mode actuator to create an adapted drive mode if the vehicle is in low-range mode of operation, to adapt vehicle settings corresponding to the selected drive mode for the low-range mode of operation. However, Wilson teaches or at least suggests the operations comprising: using data from the sensor to determine whether the vehicle is in a low- range mode of operation; and modifying a drive mode selected by the drive mode actuator to create an adapted drive mode if the vehicle is in low-range mode to adapt vehicle settings corresponding to the selected drive mode for the low-range mode of operation (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include a low- range mode of operation, as taught by Wilson in order to provide shift between modes without stopping vehicle.
Applicant has amended claim 1 to recite the limitation of “determining a selected drive mode by the drive mode actuator… wherein the adapted drive mode modifies the selected drive mode by adjusting vehicle settings corresponding to the selected drive mode, with vehicle settings corresponding to the low-range mode of operation”. However, Wheals teaches or at least suggests determining a selected drive mode by the drive mode actuator… wherein the adapted drive mode modifies the selected drive mode by adjusting vehicle settings corresponding to the selected drive mode, with vehicle settings corresponding to the low-range mode of operation (…. on general vehicle conditions. As discussed in more detail below this can include GPS data allowing assessments of, inter alia, vehicle yaw rate and vehicle slip angle; Wheals at [0025]- [0026]. It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include a selected drive mode by the drive mode actuator, as taught by Wheals in order to enhance by using external information such as GPS to assess vehicle slip in conjunction with measurements of yaw rate.

Regarding claim 2, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the drive mode actuator is a single-mode actuator to engage or disengage a single drive mode, wherein a single drive mode assigned to the drive mode actuator is selected by a vehicle user (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include the drive mode actuator is a single-mode actuator to engage or disengage a single drive mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 3, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the drive mode assigned to the drive mode actuator is limited to use in the low-range mode, and further wherein the drive mode actuator is actuatable only when a vehicle transfer case is placed in the low-range mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 4, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 5, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise upon sensing that the vehicle is removed from the low-range mode automatically reapplying vehicle system settings corresponding to the selected drive mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include the vehicle is removed from the low-range mode automatically reapplying vehicle system settings corresponding to the selected drive mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 6, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal (A)”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include the vehicle system settings are applied to adjust one or more of throttle mapping, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 8, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include 

Regarding claim 9, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal (A)”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include the vehicle system settings are applied to adjust one or more of throttle mapping, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 11, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests The method of claim 10, wherein the drive mode is selected by a drive mode actuator that comprises a single-mode actuator to engage or disengage a single drive mode, wherein a single drive mode assigned to the drive mode actuator is selected by a vehicle user (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include the drive mode actuator is a single-mode actuator to engage or disengage a single drive mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 12, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, and further wherein the drive mode actuator is actuatable only when a vehicle transfer case is placed in the low-range mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 13, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 14, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise upon sensing that the vehicle is removed from the low-range mode automatically reapplying vehicle system settings corresponding to the selected drive mode (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include the vehicle is removed from the low-range mode automatically reapplying vehicle system settings corresponding to the selected drive mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 15, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar to include vehicle system settings corresponding to the adapted drive mode to the vehicle, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 16, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal 

Regarding claim 18, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the operations further comprise applying vehicle system settings corresponding to the adapted drive mode to the vehicle (see col 4, lines 62-67 “… transfer case 20 is equipped with a synchronized range shift mechanism 44 for use with a dual-planetary gear reduction unit 46 for "on-the-fly" shifting between four-wheel high-range and low-range drive modes. Transfer case 20 is also equipped with an electronically-controlled "slip limiting/torque-biasing"”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include a drive mode assigned to the drive mode actuator is limited to use in the low-range mode, as taught by Wilson in order to provide shift between modes without stopping vehicle.

Regarding claim 19, Melgar, Wilson as modified by Wheals disclose the claimed invention substantially as explained above. Further, Wilson teaches or at least suggests wherein the vehicle system settings are applied to adjust one or more of throttle mapping, suspension stiffness, shift points, shift speed, power steering boost and ride height (see col 14, lines 18-22 “… the accelerator sensor 364 is a throttle position sensor for sensing the degree of opening of a throttle valve associated with engine 16 or for sensing the degree of depression of an accelerator pedal and to produce a throttle position signal (A)”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Melgar and Wilson to include the vehicle system settings are applied to adjust one or more of throttle mapping, as taught by Wilson in order to provide shift between modes without stopping vehicle.
Response to Arguments
Applicant’s arguments filed on 03/07/2022 with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663